DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/15/2019. The Examiner notes claims 1-13 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR 352330 B1) in view of Carrier et al. (US 20050077878 A1), hereinafter Joo and Carrier, respectively.
Regarding claim 1
Joo discloses a vacuum cleaner [1] comprising: a cleaner main body [Fig 1; the portion of 1 above 9 and below 3] having a motor [50] to generate a suction force [pg 3, ¶10 of translation; the suction motor generates a suction force]; a suction unit [9] that is in communication with the cleaner main body [Fig 1] and sucks air and dust based on the suction force [pg 3, ¶11 of translation; 9 is suction port that sucks up foreign substances based on the suction force]; a battery [40] configured to store electrical energy for providing power to the motor [Fig 3; pg 3, ¶14 of the translation]; a battery management system (BMS) [20 & 30] that detects a status of the battery [pg 3, ¶14 of the translation; 20 & 30 detect the status of the battery]; and a controller [103] that controls an operation of the motor [Fig 3; pg 4, ¶5 & ¶8 of the translation; 103 starts and stops (i.e. controls) 50 by controlling the power supplied to 50], wherein the controller determines when to stop the suction motor based on a voltage detected by the 
Joo may not explicitly disclose wherein the controller changes when the motor is stopped based on an operation mode of the suction motor, and when the operation mode of the suction motor is a reference mode, the controller stops the motor when an elapsed time of the motor operating in the reference mode reaches a reference time, even when the voltage detected by the BMS exceeds the reference voltage.
However, Kawano teaches a pertinent battery protection circuit for use in a power tool using a rechargeable battery. Specifically wherein the controller [11] changes when the motor [12] is stopped based on an operation mode of the suction motor [¶23; 12 is stopped when operated at a heavy load (i.e. high or maximum state) for a period of time regardless of battery capacity], and when the operation mode of the suction motor is a reference mode [¶23; the reference mode is when the motor is operated at a heavy load (i.e. high power output)], the controller stops the motor [Fig 3; S31] when an elapsed time of the motor operating in the reference mode reaches a reference time [Fig 3; ¶95-¶96; S21], even when the voltage detected by the BMS exceeds the reference voltage [Fig 3, ¶96; 11 halts the motor once the 12 has operated at a heavy load or high output for longer than a reference time even if the battery has not reduced in capacity enough to reduce the battery voltage to a cutoff threshold voltage].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protection circuit and controller as disclosed by Joo to have the controller change when the motor is stopped based on an operation mode of the suction motor, and when the operation mode of the suction motor is a reference mode, the controller stops the motor when an elapsed time of the motor operating in the reference mode reaches a reference time, even when the voltage detected by the BMS exceeds the reference voltage as disclosed by Kawano. One of ordinary skill in the art would have been motivated to make this modification to reduce or suppress battery failures and malfunctions by limiting the time the battery operates under a heavy load which increases the battery's temperature which increases the risk of the battery failing [Kawano:  ¶14, ¶25, & ¶95]. 
Regarding claim 2
Joo as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose wherein the battery comprises a plurality of battery cells, and the BMS manages discharging of each of the plurality of battery cells to supply power to the motor from each of the plurality of battery cells.
However, Kawano further teaches wherein the battery [53] comprises a plurality of battery cells [53a], and the BMS manages discharging of each of the plurality of battery cells to supply power to the motor from each of the plurality of battery cells [Fig 1; 11 manages 53a through 51].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery as disclosed by Joo as modified to have the battery comprises a plurality of battery cells, and the BMS manages discharging of each of the plurality of battery cells to supply power to the motor from each of the plurality of battery cells as disclosed by Kawano. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being increase the number of batteries cell from one to a number greater than one and further monitoring the increased cells for individual malfunction or failures.
Regarding claim 3
Joo as modified teaches the vacuum cleaner according to claim 2, wherein the BMS detects a voltage of each of the plurality of battery cells, and the controller stops the motor when a voltage of one or more of the plurality of battery cells is less than or equal to a reference voltage [Kawano:  Fig 1; ¶63; 51 monitors the cells and send a motor halt-signal to 11 which controls shutting down the motor].
Regarding claim 4
Joo as modified teaches the vacuum cleaner according to claim 3, wherein the controller stops the motor when the elapsed time of the motor operating in the reference mode reaches a reference time [Kawano:  ¶95; 11 stops 12 once it has operated at in a mode (i.e. heavy load or high power)], even when the voltage of each of the plurality of battery cells exceeds the reference voltage [Kawano:  Fig 1 & 3; ¶63 & ¶95; 11 halts the motor even when no halt signal for low voltage is given and 51 monitors each of 53a and sends a halt signal if even one cell's voltage drops below a cutoff threshold].

Joo as modified teaches the vacuum cleaner according to claim 4, wherein the reference mode corresponds to a mode where the suction force of the suction motor is at a maximum intensity [Kawano:  ¶25 & ¶95; When the combined vacuum cleaner of Joo in view of Kawano operates at a maximum intensity or heavy electrical load the controller defines that as the reference mode and stops the motor after a given time operating in that reference mode].
Regarding claim 6
Joo as modified teaches the vacuum cleaner according to claim 3, wherein the reference voltage is 70% or more of a maximum voltage of each battery cell [Joo:  pg 5, ¶3; states that the termination voltage can be 3V and as evidence by Kawano battery cells can have a rated voltage of 3.6 (¶60 of Kawano), therefore the reference voltage is 70% or more (i.e. 3V is 83% of 3.6V)].
Regarding claim 7
Joo as modified teaches the vacuum cleaner according to claim 3, wherein the controller changes the reference voltage when a condition on which the reference voltage is changed is satisfied [Joo:  pg 5, ¶2 of the translation; the end voltage (i.e. reference voltage) can be changed based on battery conditions].
Regarding claim 9
Joo as modified teaches the vacuum cleaner according to claim 7, wherein the changed reference voltage is a voltage that is greater than or equal to 45% and less than 70% of the maximum voltage of each battery cell. [Joo states the reference voltage can be 3V (pg 5, ¶2 of the translation) of a 3.6V (Evidence by Kawano, ¶60); Kawano states the reference voltage can be 2V of a 3.6V battery (i.e. 50% of the rated voltage), ¶63 of Kawano; therefore, it is known to adjust a voltage from 70% or more of the rated voltage to a voltage between 70% and 45%]
Regarding claim 11
Joo as modified teaches the vacuum cleaner according to claim 1, further comprising: a charging device that is provided in the cleaner main body [Joo: 10] and configured to charge the battery [pg 3, ¶15 of the translation]; and a power cord [pg 3, ¶15 of the translation; "stop valve (adapter)"] that is separably connected to the cleaner main body and supplies external power to the charging device [pg 3, ¶15 of the 
Regarding claim 12
Joo as modified teaches the vacuum cleaner according to claim 1, further comprising at least one of a display [LD1] that displays information regarding a necessity to charge the battery when the motor is stopped [pg 6, ¶2 of the translation; LD1 displays 40's state of charge and indicates no charge when the motor is stopped].
Regarding claim 13
Joo as modified teaches the vacuum cleaner according to claim 1, further comprising one or more connectors that connect the suction unit to the cleaner main body [Fig 1; 9 is part of the vacuum head which is connected (i.e. has connectors) to 1], wherein the battery is provided in the cleaner main body [Fig 1; pg 3, ¶15 of the translation; 40 is provided in 1].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Carrier et al. further in view of White et al. (US 20080309289 A1), hereinafter White.
Regarding claim 8
Joo as modified teaches the vacuum cleaner according to claim 7, but may not explicitly disclose wherein the condition on which the reference voltage is changed is selected from the group consisting of when the number of times of battery usage exceeds a reference number of times, when an accumulated usage time of the battery exceeds a reference accumulated time, when a voltage reduction rate according to a discharging time of the battery is larger than a reference rate, and when a voltage increase rate according to a charging time of the battery is smaller than a reference rate.
However White teaches battery management system for us in vacuums [¶23]. Specifically wherein the condition on which the reference voltage is changed [Fig 6; ¶43; shows a method for adjusting a threshold (i.e. reference) voltage] is selected from the group consisting of when the number of times of battery usage exceeds a reference number of times [¶37 & ¶39; battery age], when an accumulated usage time of the battery exceeds a reference accumulated time [¶39; battery age], when a voltage reduction rate according to a discharging time of the battery is larger than a reference rate [¶39; rate of decrease in battery voltage].
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Carrier et al. further in view of Baer et al. (US 20060267552 A1), hereinafter Baer.
Regarding claim 10
Joo as modified teaches the vacuum cleaner according to claim 1, but may not explicitly disclose further comprising: a charging device separably connected to the cleaner main body and charges the battery; and a boosting device that increases a voltage output from the charging device and supplies the increased voltage to the battery.
However, Baer teaches a vacuum with charging and boosting devices. Specifically, a charging device [24] separably connected [¶31; the motor of the vacuum is detachable from the vehicle to vacuum while 10 which contains 24 is integral to the car (i.e. 24 is separably connected to the main body] to the cleaner main body and charges the battery [¶43; 24 charges 18]; a boosting device [34] that increases a voltage output from the charging device and supplies the increased voltage to the battery [¶43; 34 increases the voltage output from the charging device and increase the voltage supplied to the battery].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vacuum cleaner as disclosed by Joo as modified to have a charging device separably connected to the cleaner main body and charges the battery; boosting device that increases a voltage output from the charging device and supplies the increased voltage to the battery as disclosed by Baer to reduce weight of vacuum during us (i.e. have the charger separable) and have a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723